                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

ALLIE THOMAS CHESTER,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-860-G
                                              )
JACOB PARSONS et al.,                         )
                                              )
       Defendants.                            )

                                         ORDER

       Plaintiff Allie Thomas Chester, appearing pro se and proceeding in forma pauperis,

brought this federal civil rights action pursuant to 42 U.S.C. § 1983. In accordance with

28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Shon T. Erwin for initial

proceedings.

       On January 15, 2020, Judge Erwin entered a Report and Recommendation (Doc.

No. 26), in which he recommended that the Court (1) dismiss without prejudice Plaintiff’s

official-capacity claims against Defendant Parsons and Defendant Collins and (2) conclude

that plaintiff has stated a claim against Defendant Parsons and Defendant Collins in their

individual capacities under the Fourth Amendment. In the Report and Recommendation,

Judge Erwin advised Plaintiff of his right to object to the Report and Recommendation by

February 3, 2020. Judge Erwin also advised Plaintiff that a failure to timely object would

constitute a waiver of his right to appellate review of the factual findings and legal

conclusions contained in the Report and Recommendation.

       To date, Plaintiff has not submitted an objection or requested an extension of time
to do so. On January 31, 2020, Plaintiff filed a Motion (Doc. No. 27) in which he requests

“to sue both officers ind[ividually] under th[e] 4th Amen[dment].” Pl.’s Mot. at 1. As

noted, Judge Erwin recommends permitting Plaintiff’s Fourth Amendment claims against

Defendants Parsons and Collins in their individual capacities to proceed; thus, Plaintiff’s

request is moot and does not constitute an objection, in form or substance, to the

recommendations made in the Report and Recommendation.

       Accordingly, the Report and Recommendation (Doc. No. 26) is ADOPTED.1

Plaintiff’s official-capacity claims against Defendant Parsons and Defendant Collins are

DISMISSED without prejudice. Plaintiff’s Motion (Doc. No. 27) is DENIED as moot.

       IT IS SO ORDERED this 30th day of March, 2020.




1
 It appears that, although Plaintiff was a pretrial detainee at the time he filed his Complaint,
his claims are based on allegations of excessive force when he was arrested by Defendants.
To the extent the Report and Recommendation references standards applicable to excessive
force against a pretrial detainee, see R. & R. at 6 (citing Kingsley v. Hendrickson, 135 S.
Ct. 2466 (2015)), the reference is immaterial to Judge Erwin’s analysis and is disregarded.
                                               2
